DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 1-25 are allowed. 

2.	The following is an examiner's statement of reasons for allowance:
 
3. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a first processor that outputs voltage VM1 when intensity of a first magnetic field that is applied to the first magnetic field detecting element is equal to or larger than a thresl1old and that outputs predetermined high voltage VH when the intensity of the first magnetic field is less than the threshold, wherein the voltage VM1 is voltage between predetermined low voltage VL and the high voltage VH and indicates positions of the magnets relative to the first magnetic field detecting element;
a second processor that outputs the low voltage VL when intensity of a second magnetic field that is applied to the second magnetic field detecting element is less than the threshold and that outputs voltage VM2 when the intensity of the second magnetic field is equal to or larger than the threshold, wherein the voltage VM2 is voltage between the low voltage VL and the high voltage VH and indicates positions of the magnets relative to the second magnetic field detecting element.

4.	Claims 2-6 and 14-25 are allowed due to the fact that they further limit and depend on claim 1.

Regarding claim 7, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a first processor that outputs voltage VM 1 when a rotation angle of a first magnetic field that is applied to the first magnetic field detecting element is less than a first threst1old and that outputs predetermined high voltage VH when the rotation angle of the first magnetic field is equal to or larger than the first threshold, wherein the voltage VM1 is voltage between predetermined low voltage VL and the high voltage VH and indicates positions of the magnets relative to the first magnetic field detecting element;
a second processor that outputs the low voltage VL when a rotation angle of a second magnetic field that is applied to the second magnetic field, detecting element is less tl1an a second thresl1old and outputs voltage VM2 when the rotation angle of the second magnetic field is equal to or larger than the second tl1reshold, wl1erein the voltage VM2 is voltage between the low voltage VL and the high voltage VH and indicates positions of the magnets relative to the second magnetic field detecting element.

6.	Claims 8-13 are allowed due to the fact that they further limit and depend on claim 7.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	OHTA (Pub. No.: US 2018/0231618) teaches “A magnetic sensor apparatus includes: a first magnetic detection element unit, which outputs a first sensor signal, and a second magnetic detection element unit, which outputs a second sensor signal, based on change in an external magnetic field; a first operation processing unit, which calculates a predetermined physical quantity based on the first sensor signal; a second operation processing unit” (Abstract).
b)	Bilger (Pub. No.: US 2016/0178403) teaches “A magnetic angle sensor may include a first bridge circuit. The first bridge circuit may include a first half-bridge to generate a first signal indicative of a first angular component of a direction of a magnetic field. The first bridge circuit may include a second half-bridge to generate a second signal indicative of a second angular component of the direction of the magnetic field” (Abstract).
c)	YAMAZAKI (Pub. No.: US 2011/0025322) teaches “A magneto-resistance effect element for a sensor to sense a variation in externally applied magnetism includes a pinned layer having a fixed magnetization direction, a free layer having a magnetization direction which varies in response to an external magnetic field, and an intermediate layer provided between the pinned layer and the free layer” (Abstract).
d)	Schlanzke (Pub. No.: US 2017/0282959) teaches “A steering column switch for a vehicle includes a switching lever that operates by pivoting in relation to a housing. The lever has a locking pin which assumes a stable position on a switching gate when the lever is not operated and is guided into an unstable position by operation of the lever. The switching gate guides the pin back into the stable position when operation of the lever ceases” (Abstract).

8.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features/configurations of the independent claims despite the fact that the electronic components already exist and the measurements already exist.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867